Citation Nr: 1043619	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  09-31 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for degenerative joint disease 
of the left great toe.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from April 1957 to April 
1959.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

The Veteran appeared and testified at a videoconference hearing 
held before the undersigned Acting Veterans Law Judge in 
September 2010.  A copy of the transcript of this hearing has 
been associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board finds that remand of the Veteran's claim is necessary 
to obtain a new VA examination.  Although the Veteran reported 
having no symptoms related to his left great toe at the July 2008 
VA examination, he testified at the subsequent September 2010 
hearing that he can tell when the weather is changing as his foot 
hurts and that this has happened for 50 years.  The Board finds 
this statement to allege a continuity of symptomatology.  In 
addition, the Veteran's representative argued that there has been 
an increase in the severity of the Veteran's left great toe 
disability since the last examination, as noted by the Veteran's 
private physician on a more recent evaluation in 2010.  

Furthermore, the rational for the medical opinion provided by the 
July 2008 VA examiner is not clear.  One of the bases for the 
examiner's opinion was that the Veteran has evidence of other 
abnormal toe positioning of his right foot unrelated to trauma.  
The Board finds this statement confusing as it does not specify 
what abnormal toe positioning to which the examiner is referring.  
In addition, the examiner's reference to the right foot is 
confusing as it is the left great toe that is at issue.  
Consequently, the medical opinion lack clarity and is inadequate 
for the Board to make a determination on the Veteran's claim.

Finally, the Board notes that, after the hearing in September 
2010, the Veteran submitted a statement with documents attached 
thereto; however, the Board finds that only one document is new-
a partial copy of a January 2010 treatment note.  In addition, 
the Veteran submitted a VA Form 21-4142 for private treatment 
records.  The Board notes that this appears to be for the same 
provider who treated the Veteran in January 2010.  Thus, on 
remand, efforts should be undertaken to obtain these private 
treatment records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain the private treatment records relating to 
the Veteran as set forth on the VA Form 21-4142 
submitted by him in September 2010.  

2.  After all additional available evidence has been 
obtained, schedule the Veteran for a VA foot 
examination.  The claims file must be provided to and 
reviewed by the examiner, who must indicate in 
his/her report that said review has been 
accomplished.

After reviewing the claims file and examining the 
Veteran and rendering an appropriate diagnosis, the 
examiner should render an opinion as to whether it is 
at least as likely as not (i.e., at least a 
50 percent probability) that any current left great 
toe disability is related to any disease or injury 
incurred during service.  The examiner should 
specifically address whether it is etiologically 
related to a linear fracture of the mid-portion of 
the first proximal phalanx of the left foot that was 
incurred in September 1958.  In rendering an opinion, 
the examiner must address the Veteran's statements as 
to a continuity of symptoms since service.  A 
complete rationale should be given for all 
conclusions and opinions expressed in a legible 
report.  

3.  After conducting all additional development and 
ensuring the adequacy of the VA examination report, 
the Veteran's claim should be readjudicated.  If such 
action does not resolve the claim, a Supplemental 
Statement of the Case should be issued to the Veteran 
and his representative.  An appropriate period of 
time should be allowed for response.  Thereafter, 
this claim should be returned to this Board for 
further appellate review, if in order.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  


